          Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 HEATHER L. FRITZ,

                       Plaintiff,                   CIVIL ACTION NO. 3:20-CV-00847

         v.
                                                           (MEHALCHICK, M.J.)
 COMMISSIONER              OF        SOCIAL
 SECURITY,

                       Defendant.


                                     MEMORANDUM

       Plaintiff Heather L. Fritz brings this action under section 1631(c) of the Social Security

Act, 42 U.S.C. § 1383(c) for judicial review of the final decision of the Commissioner of Social

Security (the “Commissioner”) denying her application for supplemental security income

under Title XVI of the Social Security Act. For the following reasons, the undersigned shall

order the Commissioner’s decision be AFFIRMED.

 I.    BACKGROUND AND PROCEDURAL HISTORY

       On March 30, 2018, Fritz filed an application under Title XVI for supplemental

security income benefits, claiming disability beginning April 27, 2017. (Doc. 15-2, at 17). The

Social Security Administration initially denied the application on June 20, 2018, prompting

Fritz’s request for a hearing, which Administrative Law Judge (ALJ) Richard Zack held on

May 3, 2019. (Doc. 15-2, at 17). In a June 26, 2019 written decision, the ALJ determined that

Fritz is not disabled and therefore not entitled to benefits or income under Title XVI. (Doc.

15-2, at 17-27). The Appeals Council subsequently denied Fritz’s request for review. (Doc.

15-2, at 2).

       On May 26, 2020, Fritz commenced the instant action. (Doc. 1). The Commissioner
           Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 2 of 14




responded on November 9, 2020, providing the requisite transcripts from Tavarez’s disability

proceedings. (Doc. 14; Doc. 15). The parties then filed their respective briefs, with Fritz

raising two principal bases for reversal or remand. (Doc. 16; Doc. 19; Doc. 21).

II.    STANDARDS OF REVIEW

       To receive benefits under XVI of the Social Security Act, a claimant must demonstrate

an “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 1382c(a)(3)(A); 20 C.F.R. § 416.909. To satisfy this requirement, a

claimant must have a severe physical or mental impairment that makes it impossible to do his

or her previous work or any other substantial gainful activity that exists in significant numbers

in the national economy. 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. § 416.905(a). 1

       A.    ADMINISTRATIVE REVIEW

       The “Social Security Administration, working through ALJs, decides whether a

claimant is disabled by following a now familiar five-step analysis.” Hess v. Comm’r Soc. Sec.,

931 F.3d 198, 200–01 (3d Cir. 2019). The “burden of proof is on the claimant at all steps

except step five, where the burden is on the Commissioner of Social Security.” Hess, 931 F.3d

at 201; see 20 C.F.R. § 416.912(a)(1). Thus, if the claimant establishes an inability to do past

relevant work at step four, the burden shifts to the Commissioner at step five to show that jobs

exist in significant numbers in the national economy that the claimant could perform



       1
        A “physical or mental impairment” is defined as an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §
1382c(a)(3)(D).

                                               2
            Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 3 of 14




consistent with his or her residual functional capacity, age, education, and past work

experience. 20 C.F.R. § 416.912(a)(1).

          B.   JUDICIAL REVIEW

          The Court’s review of a determination denying an application for Title XVI benefits is

limited “to considering whether the factual findings are supported by substantial evidence.”

Katz v. Comm’r Soc. Sec., 798 F. App’x 734, 736 (3d Cir. 2019). Substantial evidence “does not

mean a large or considerable amount of evidence, but rather such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Pierce v. Underwood, 487

U.S. 552, 565 (1988) (internal quotation marks omitted). The quantum of proof is less than a

preponderance of the evidence but more than a mere scintilla. Richardson v. Perales, 402 U.S.

389, 401 (1971). A single piece of evidence is not substantial if the ALJ ignores countervailing

evidence or fails to resolve a conflict created by such evidence. Mason v. Shalala, 994 F.2d

1058, 1064 (3d Cir. 1993). In an adequately developed factual record, substantial evidence

may be “something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620

(1966).

          The question before the Court, therefore, is not whether Fritz is disabled, but whether

the Commissioner’s determination that Fritz is not disabled is supported by substantial

evidence and was reached based upon a correct application of the relevant law. See Arnold v.

Colvin, No. 3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been

held that an ALJ’s errors of law denote a lack of substantial evidence.”); Burton v. Schweiker,

512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the status



                                                 3
         Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 4 of 14




of a claim requires the correct application of the law to the facts.”); see also Wright v. Sullivan,

900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope of review on legal matters is plenary).

“In determining if the Commissioner’s decision is supported by substantial evidence the court

must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa.

2003). If “the ALJ’s findings of fact . . . are supported by substantial evidence in the record,”

the Court is bound by those findings. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

III.   THE ALJ’S DECISION

       In his written decision, the ALJ determined that Fritz “has not been under a disability,

as defined in the Social Security Act, since March 30, 2018, the date the application was

filed.” (Doc. 15-2, at 27). The ALJ reached this conclusion after proceeding through the five-

step sequential analysis provided in 20 C.F.R. § 416.920(a).

       A.    STEP ONE

       At step one of the five-step analysis, the ALJ must determine whether the claimant is

engaging in substantial gainful activity. 20 C.F.R. § 416.920(a)(4)(i). If a claimant is engaging

in substantial gainful activity, the claimant is not disabled, regardless of age, education, or

work experience. 20 C.F.R. § 416.920(b). Substantial gainful activity is defined as work

activity requiring significant physical or mental activity and resulting in pay or profit. 20

C.F.R. § 416.972. The ALJ must consider only the earnings of the claimant. 20 C.F.R. §

416.974. Here, the ALJ determined that Fritz “has not engaged in substantial gainful activity

since March 30, 2018, the application date,” and therefore proceeded to step two of the

analysis. (Doc. 15-2, at 20)

       B.    STEP TWO

       At step two, the ALJ must determine whether the claimant has a medically

determinable impairment – or a combination of impairments – that is severe and meets the

                                                 4
         Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 5 of 14




12-month duration requirement. 20 C.F.R. § 416.920(a)(4)(ii). If the ALJ determines that a

claimant does not have an impairment or combination of impairments that significantly limits

the claimant’s “physical or mental ability to do basic work activities,” the ALJ will find that

the claimant does not have a severe impairment and is therefore not disabled. 20 C.F.R. §

416.920(c). If, however, a claimant establishes a severe impairment or combination of

impairments, the ALJ proceeds to consider step three. Here, the ALJ found that Fritz has two

severe impairments: hidradenitis suppurativa and depression/anxiety. (Doc. 15-2, at 20).

       C.   STEP THREE

       At step three, the ALJ must determine whether the severe impairment or combination

of impairments meets or equals the medical equivalent of an impairment listed in the version

of 20 C.F.R. § Pt. 404, Subpt. I, App. 1 that was in effect on the date of the ALJ’s decision.

20 C.F.R. § 416.920(a)(4)(iii), 416.925, 416.926. The sections in this appendix are commonly

referred to as “listings.” If the ALJ determines that the claimant’s impairment or impairments

meet a listing, then the claimant is considered disabled, otherwise the ALJ must proceed to

and analyze the fourth step of the sequential analysis. 20 C.F.R. § 416.920(d). Here, the ALJ

determined that none of Fritz’s impairments, considered individually or in combination,

meets or equals the severity of a listed impairment. (Doc. 15-2, at 20). The ALJ considered

listings 8.06 – hidradenitis suppurativa, 12.04 – bipolar and related disorders, and 12.06 –

anxiety and obsessive-compulsive disorders. (Doc. 15-2, at 20-22).

       D.   RESIDUAL FUNCTIONAL CAPACITY

       Between steps three and four, the ALJ evaluates the claimant’s residual functional

capacity (RFC), crafted upon consideration of all the evidence presented. At this intermediate

step, the ALJ considers all claimant’s symptoms and “the extent to which [they] can

reasonably be accepted as consistent with the objective medical evidence and other evidence.”

                                              5
         Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 6 of 14




20 C.F.R. § 416.929(a). This involves a two-step inquiry according to which the ALJ must (1)

determine whether an underlying medically determinable mental impairment or impairments

could reasonably be expected to produce the claimant’s symptoms; and, if so, (2) evaluate the

intensity, persistence, and limiting effects of the claimant’s symptoms to determine the extent

to which they limit the claimant’s functional limitations. See 20 C.F.R. § 416.929(b)–(c).

       Here, the ALJ found that while Fritz’s medically determinable impairments could

reasonably be expected to cause her alleged symptoms, her statements concerning the

intensity, persistence, and limiting effects of these symptoms were not entirely consistent with

the medical evidence and other evidence in the record. (Doc. 15-2, at 24). The ALJ concluded

that Fritz had the RFC “to perform sedentary work as defined in 20 C.F.R. § 416.967(a)

except [she] can sit for six to eight hours in an eight-hour workday and she can stand and/or

walk for two hours in an eight-hour workday.” (Doc. 15-2, at 22). The ALJ also limited Fritz

to occasional climbing of stairs and ramps, balancing, kneeling, crouching, crawling, and

stooping; but never climbing on ladders, ropes, and scaffolding, working at unprotected

heights, operating dangerous moving machinery, and being exposed to excessive vibrations.

(Doc. 15-2, at 22). Additionally, the ALJ noted that Fritz can continuously use her upper

extremities for reaching in front and laterally, handling, fingering, and feeling; along with

understanding, remembering, and carrying out simple instructions, making simple work-

related decisions, and occasionally interacting with supervisors, co-workers, and the public.

(Doc. 15-2, at 22).

       E.   STEP FOUR

       Step four requires the ALJ to determine whether the claimant had, during the relevant

period, the RFC to perform the requirements of his or her past relevant work regardless of the



                                               6
         Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 7 of 14




claimant’s age, education, and work experience. 20 C.F.R. § 416.920(a)(4)(iv). Past relevant

work is work that the claimant has done within the past 15 years, that was substantial gainful

activity, and that lasted long enough for the claimant to learn how to do it. 20 C.F.R. §

416.920(a)(4)(iv). The ALJ considers whether the claimant retains the capacity to perform the

particular functional demands and job duties of the past relevant work, either as the claimant

actually performed it or as ordinarily required by employers throughout the national

economy. Garibay v. Comm’r Of Soc. Sec., 336 F. App’x 152, 158 (3d Cir. 2009) (quoting SSR

82–6). “If the claimant can perform [her] past relevant work despite [her] limitations, [she] is

not disabled.” Hess, 931 F.3d at 202 (citing 20 C.F.R. § 404.1520(a)(4)(iv)); see also 20 C.F.R.

§ 416.920(a)(4)(iv). Here, the ALJ determined that Fritz is unable to perform any past relevant

work, including working as a night auditor/front desk clerk or a cashier/checker. (Doc. 15-2,

at 25). Thus, the ALJ proceeded to step five of the sequential analysis. (Doc. 15-2, at 25).

       F.   STEP FIVE

       At step five of the sequential analysis, the ALJ considers the claimant’s age, education,

and work experience to determine whether the claimant can make the adjustment to other

work. 20 C.F.R. § 416.920(a)(4)(v). A claimant who can adjust to other work is not disabled.

20 C.F.R. § 416.920(a)(4)(v). Here, considering Fritz’s age, education, work experience, and

RFC, the ALJ determined that there are jobs that exist in significant numbers in the national

economy that Fritz can perform. (Doc. 15-2, at 26). In making this determination, the ALJ

relied on the vocational expert’s testimony that Fritz is able to perform the requirements of

occupations such as a bench assembler, an inspector, and a system monitor, all with open

positions ranging from 135,390 to 537,000 nationally. (Doc. 15-2, at 26). Accordingly, the

ALJ determined that Fritz is not disabled and denied her application for benefits. (Doc. 15-2,



                                               7
         Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 8 of 14




at 26-27).

IV.    DISCUSSION

       Plaintiff submits two grounds for reversal of the ALJ’s decision. (Doc. 16). First, she

states that the ALJ’s lack of analysis regarding the applicability of listing 8.06, concerning

hidradenitis suppurativa, should mean that the ALJ failed to support his decision with

substantial evidence. (Doc. 16, at 3-6). Second, she asserts that the ALJ improperly

discounted the opinion of consultative examiner Jennifer Betts, Psy.D. (Doc. 16, at 6-11).

Defendant responds that the ALJ adequately addressed the applicability of listing 8.06 and

substantial evidence supports the ALJ’s conclusion on that matter. (Doc. 19, at 10-14).

Additionally, Defendant asserts that the ALJ was justified in finding Dr. Betts’s opinion

unpersuasive. (Doc. 19, at 14-20).

       A.    THE ALJ SUFFICIENTLY ANALYZED LISTING 8.06

       According to Plaintiff, the ALJ’s decision that she did not meet the requirements of

listing 8.06 is not supported by substantial evidence because “the ALJ merely recited the

requirements of the listing itself, without any analysis.” (Doc. 16, at 3). Plaintiff asserts that

the ALJ was obligated to discuss the evidence and explain his reasoning, which he did not

do. (Doc. 16, at 5). Defendant submits that the ALJ properly explained why Plaintiff did not

meet listing 8.06. (Doc. 19, at 10-14).

       The ALJ, in step three of the decision, must determine whether the claimant’s severe

impairment or combination of impairments meets or equals the medical equivalent of a listed

impairment. 20 C.F.R. § 416.920(a)(4)(iii), 416.925, 416.926. Any ALJ conclusion must be

capable of judicial review. Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 119 (3d Cir.

2000). For the conclusion to be capable of judicial review, the ALJ must set forth the reasons



                                                8
           Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 9 of 14




for the decision. Burnett, 220 F.3d at 119.

       Listing 8.06 calls for a finding of disability for “[h]idradenitis suppurativa, with

extensive skin lesions involving both axillae, both inguinal areas or the perineum that persist

for at least 3 months despite continuing treatment as prescribed.”2 20 C.F.R. Pt. 404, Subpt.

P, App. 1, § 8.06. “Extensive skin lesions” must involve multiple body sites or critical body

areas and result in a very serious limitation. 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 8.00. Very

serious limitations include, but are not limited to, interference with joint mobility which very

seriously limits use of more than one extremity, very serious limitations on ability to do fine

and gross motor movements, and very serious limitations on the ability to ambulate. 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 8.00.

       ALJ decisions must be “read as a whole” when assessing whether they are supported

by substantial evidence. Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004). The ALJ is not

required to use any “particular language ... or format”; rather, the only requirement is that

“there is sufficient development of the record and explanation of findings to permit

meaningful review.” Barnhart, 364 F.3d at 505. “The ALJ’s evaluation of the evidence must

appear in the decision but need not appear specifically in the Listings discussion.” Faust v.

Berryhill, No. 3:17-CV-1236, 2019 WL 522692, at *4 (M.D. Pa. Feb. 11, 2019) (citing Cop v.

Comm’r of Soc. Sec., 226 F. App’x 203, 208 (3d Cir. 2007)).

       In considering listing 8.06, the ALJ wrote that “the claimant did not have hidradenitis

suppurativa involving extensive skin lesions involving both axillae, both inguinal areas or the



       2
         The “inguinal area” is the groin. Lanna Cheuck, DO, Inguinal Region Anatomy,
Medscape       (Aug.  15,    2017),    https://emedicine.medscape.com/article/2075362-
overview#:~:text=The%20inguinal%20region%20of%20the,iliac%20spine%20(ASIS)%20su
perolaterally.

                                               9
         Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 10 of 14




perineum that persist for at least 3 months despite continuing treatment as prescribed.” (Doc.

15-2, at 20). The ALJ discusses the evidence used to support his Step Three conclusion

regarding listing 8.06 in his discussion of Plaintiff’s RFC. (Doc. 15-2, at 24-25). “The physical

examinations in the record do not document inflammation, cysts, or skin outbreaks alleged

by the claimant,” according to the ALJ. (Doc. 15-2, at 24). The ALJ also wrote that no

physical examination showed impaired gait or weakness in upper or lower extremities, and

Fritz spends her days watching TV and movies so is capable of work in a sedentary position.

(Doc. 15-2, at 24-25). This constitutes analysis capable of judicial review, thus the ALJ met

its obligation under Burnett. See Burnett, 220 F.3d at 119. Plaintiff does not challenge the

adequacy of the ALJ’s step three analysis, only that the analysis did not exist. (Doc. 16, at 3-

6). Since evaluation of step three evidence “need not appear specifically in the Listings

discussion,” and the ALJ did evaluate step three evidence in the RFC discussion, this matter

shall not be remanded on grounds that the ALJ’s step three analysis was beyond judicial

review. See Faust, 2019 WL 522692, at *4.

       B.    THE ALJ’S TREATMENT OF DR. BETTS’S OPINION WAS JUSTIFIED

       Plaintiff’s second ground for remand is that the opinion of consultative examiner

Jennifer Betts, Psy.D, was improperly evaluated by the ALJ. (Doc. 16, at 6-11). The ALJ

baselessly rejected Dr. Betts’s opinion that Fritz would have difficulties interacting with co-

workers and the public due to her mental health impairments, according to Plaintiff. (Doc.

16, at 7-8). Plaintiff submits that, contrary to the ALJ’s conclusion, Dr. Betts’s opinion is well-

supported by her examination findings. (Doc. 16, at 8-11). Defendant asserts that the ALJ

simply gave more weight to the findings of the DDS State Agency consultant and that Plaintiff

now asks the Court to reweigh the evidence. (Doc. 19, at 18). According to Defendant, the



                                                10
        Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 11 of 14




ALJ sufficiently explained his rationale for discounting Dr. Betts’s opinion. (Doc. 19, at 18-

20).

       New Social Security Administration regulations governing the evaluation of medical

evidence were effectuated in March 2017. See Revisions to Rules Regarding the Evaluation of

Medical Evidence, 82 Fed. Reg. 5,844 (Jan. 18, 2017). The new regulations state that the

agency “will not defer or give any specific evidentiary weight, including controlling weight,

to any medical opinion(s) or prior administrative medical finding(s), including those from [the

claimant’s] medical sources.” 20 C.F.R. § 404.920c(a). The weight given to a medical opinion

now depends largely on that opinion’s consistency and supportability, which are the same

factors that formed the foundation of the rule which prioritized the opinion of a treating

source. Densberger v. Saul, No. 1:20-CV-772, 2021 WL 1172982, at *8 (M.D. Pa. Mar. 29,

2021) (“An ALJ is specifically required to ‘explain how [he or she] considered the

supportability and consistency factors’ for a medical opinion.”). These factors must be

addressed in the decision. 20 C.F.R. § 920c(b)(2). In addition to consistency and

supportability, the ALJ must consider – but need not explain – the medical source’s

relationship with the claimant, specialization, and any other factors that “tend to support or

contradict a medical opinion or prior administrative medical finding.” 20 C.F.R.

§ 404.920c(a). “[W]hen the ALJ has found two or more medical opinions to be equally well

supported and consistent with the record, but not exactly the same, the ALJ must articulate

how he or she considered [the remaining] factors…” Densberger, 2021 WL 1172982, at *8.

       Here, the ALJ considered Dr. Betts’s opinion inconsistent with her findings because

her mental status examination findings were “rather benign,” while she opined that Plaintiff

has marked limitations in interacting with supervisors, co-workers, and the public, and her



                                              11
        Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 12 of 14




ability to respond appropriately to changes in the work setting. (Doc. 15-2, at 25). This

conclusion by the ALJ is supported by the record. The ALJ cites the opinion of State Agency

psychological consultant Edward Jonas, PhD, (Dr. Jonas), which he found persuasive. (Doc.

15-2, at 25). Dr. Jonas opined that “[Dr. Betts’s] opinions in the areas of making

personal/social adjustments and making other task-related activities are not supported by the

totality of the evidence in the file and are viewed as an overestimate of the claimant’s

functional limitations.” (Doc. 15-3, at 41). In discussing Dr. Betts’s findings, the ALJ noted

that Dr. Betts viewed Plaintiff as cooperative, with intact concentration, attention, and

memory. (Doc. 15-2, at 23; Doc. 15-9, at 93-94). Additionally, Dr. Betts found that Plaintiff’s

manner of relating, social skills, and overall presentation was fair to poor. (Doc. 15-2, at 23;

Doc. 15-9, at 93). It is not unreasonable to consider these findings “relatively benign,” and so

the ALJ had sufficient basis on which to conclude that Dr. Betts’s opinion was inconsistent

with her examination findings. (Doc. 15-2, at 23, 25; Doc. 15-9, at 93-94); see Pierce, 487 U.S.

565 (holding that substantial evidence is that which a reasonable mind could accept as

adequate to support a conclusion). Furthermore, it is reasonable for an ALJ to limit a claimant

to “occasional” interaction with supervisors, co-workers, and the public based on “marked”

limitation to interact. Tooley v. Colvin, No. 3:14-CV-1840, 2015 WL 3866061, at *4 (M.D. Pa.

Jun. 23, 2015) (“Simply because the Medical Source Statement form Dr. Timchak completed

indicated that plaintiff had marked limitation in her ability to interact with co-workers, does

not mean that plaintiff was completely precluded from having any interaction with co-

workers.”). As such, any error on this matter would be harmless.

       As such, this case shall not be remanded on the ground that the ALJ’s consideration

of Dr. Betts’s opinion was not supported by substantial evidence.



                                              12
        Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 13 of 14




V.     CONCLUSION

       For the foregoing reasons, IT IS ORDERED that the Commissioner’s decision to deny

Plaintiff’s application for benefits be AFFIRMED, final judgment be issued in favor of

Defendant, and the Clerk of Court close this case.

       An appropriate Order follows.




Dated: August 13, 2021                        s/ Karoline Mehalchick
                                              KAROLINE MEHALCHICK
                                              Chief United States Magistrate Judge




                                             13
Case 3:20-cv-00847-KM Document 22 Filed 08/13/21 Page 14 of 14
